Citation Nr: 0427366	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) at Wichita, Kansas.

The RO denied entitlement to an evaluation in excess of 30 
percent for an anxiety reaction.  In October 2002 a Decision 
Review Officer of the RO granted entitlement to an increased 
evaluation of 50 percent for an anxiety reaction effective 
from May 29, 2000.

In September 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in January 2003; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In addition, the Board finds that a new VA medical 
examination is needed to resolve the claim.  The VCAA 
requires VA to secure a medical examination or opinion if 
such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  


The record reflects that the last VA examination pertinent to 
the claim was a mental disorders examination performed in 
November 2001, the report concerning which is on file.  When 
the issue is whether an increased disability rating should be 
granted, VA has a duty to ensure that the record contains a 
contemporaneous medical examination that is adequate for 
rating purposes because it reflects the current 
characteristics and level of severity the disability in 
concern.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Although the findings set forth in the November 2001 VA 
examination report are now almost three years old, mere 
passing of time after a VA examination has been performed 
does not mean that the examination is inadequate for rating 
purposes.  See VAOPGCPREC 11-95.  However, when the record 
contains evidence that the disability in concern has 
increased in severity since the date of the most recent 
examination, VA must consider whether the examination report 
remains adequate for rating purposes or a new examination is 
needed.  Id.; see Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

When that evidence of an increase in severity of the 
disability in concern comes to the attention of the Board 
without having been considered by the agency of original in 
its adjudication of the claim, the Board must ask whether the 
claimant would be prejudiced by its addressing this evidence 
on appeal instead of remanding the case to the agency of 
original jurisdiction for readjudication of the claim.  See 
VAOPGCPREC 11-95.  The Board should not decide a question 
that had not been considered by the agency of original 
jurisdiction if doing so would prejudice the due process 
rights of a claimant to address that question with evidence 
and argument.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In this case, new evidence that the veteran's psychiatric 
disability has increased in severity was received by the 
Board from the RO in March 2004.  The RO received this 
evidence in February 2004 after the claims file had been 
transferred to the Board.  

The evidence consists of a letter prepared by the veteran's 
physician in February 2004 in which he described his 
evaluations of the veteran's psychiatric condition in 
November 2003 and February 2004 and noted that the veteran 
had suffered from an "exacerbation" of the condition for 
which the physician prescribed additional medication.  

The Board finds that the claim must be remanded so that the 
RO may consider this new evidence.  38 C.F.R. § 19.37(b) 
(2003).  Because the new evidence indicates that the November 
2001 VA examination may not adequately describe the current 
level of severity of the veteran's psychiatric disability, a 
new VA examination should be offered to the veteran on 
remand.  See VAOPGCPREC 11-95.  

If the RO does not grant the claim in full after considering 
the February 2004 physician's letter and the report of any 
examination that is performed on remand, the RO must provide 
the veteran and his representative with a supplemental 
statement of the case and allow them appropriate time in 
which to submit evidence and argument in response thereto.  
38 C.F.R. § 19.31 (2003); Bernard.

The VA examination should take place only after the RO has 
made all appropriate efforts to associate with the file all 
outstanding VA and private medical records that are pertinent 
to the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board notes that the claims file contains VA 
outpatient treatment records that are dated until September 
2001 but none of more recent date.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice should ask 
the appellant to submit all relevant 
evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1).  The notice should apprise 
the appellant of the appropriate time 
limitation within which to identify or 
submit relevant evidence.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
appellant's representative.

The appellant and his representative 
should be allowed appropriate time in 
which to respond.

3.  The VBA AMC should write to the 
appellant and ask him to identify any VA 
medical treatment or examination that he 
has had for his psychiatric condition 
since September 2001, and any private 
medical treatment or examination that he 
has had for his psychiatric condition 
since January 2002.  A copy of the letter 
should be sent to the appellant's 
representative.  The appellant and his 
representative should be allowed 
appropriate time in which to respond.

4.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he or his representative refers in 
response to the notice requested in 
Paragraphs 2 or 3.  Regardless of whether 
the appellant or his representative 
responds, the VBA AMC should ensure that 
any VA treatment records concerning the 
appellant's psychiatric condition that 
are dated from September 2001 are 
associated with the claims file.  

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
his representative regarding records that 
could not be obtained.

5.  Then, the VBA AMC should schedule the 
appellant for a VA mental disorders 
examination by VA psychiatrist or private 
psychiatrist available on a contract or 
fee basis, if necessary, for the purpose 
of identifying the current 
characteristics and severity of the 
appellant's service-connected psychiatric 
disability rated as an anxiety reaction.  

The claims file, copies of 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2003), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by anxiety reaction.  If there are other 
psychiatric disorders found, in addition 
to anxiety reaction, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
anxiety reaction is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
anxiety reaction, and if not so related, 
whether the veteran's anxiety reaction 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from anxiety reaction.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of anxiety reaction is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

The examiner must express an opinion as 
to whether anxiety reaction, has rendered 
the veteran unemployable.

A complete rationale for all opinions and 
conclusions should be stated in the 
examination report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 50 percent for 
anxiety reaction.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
an increased rating and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


